Exhibit 99.1 FNBH BANCORP, INC. Date Submitted: March 15 , 2010 Contact: Mark J. Huber NASDAQ Symbol: FNHM Senior Vice President and Chief Financial Officer (517) 545-2213 FNBH Bancorp, Inc. Announces Yearend 2009 Results Management of FNBH Bancorp, Inc., holding company of First National Bank in Howell, announced financial results for the year ended December 31, 2009. The Corporation reported a net loss for the twelve months of $13.7 million compared to a 2008 net loss of $13.4 million. For the quarter ended December 31, 2009, net income of $442,000 was reported compared to a net loss of $7.7 million for the same period last year. President and CEO, Ronald Long, stated Our fourth quarter results include a $1.7 million federal income tax benefit resulting from a change in tax legislation which provides for a refund of taxes paid in prior years. The quarter was also impacted by $364,000 in valuation write downs and losses incurred on other real estate owned. The provision for loan losses totaled $1.2 million for the quarter, a decrease of $3.6 million from the same period last year. Quarterly noninterest income increased $1.7 million over the same period last year primarily due to $1.5 million of other-than-temporary impairment charges recognized on investment securities in the fourth quarter of 2008.  Long further noted, Our fourth quarter net interest margin remains a strong provider of earnings at 3.99% which compares favorably to our peer banks and reflects the Banks core earnings ability. Additionally, our loan loss reserve ratio of 6.81% is well above peer average. We continue to maintain on balance sheet liquidity with $37 million in cash and cash equivalents and $23.7 million in investments available to meet our operating and funding needs. The Banks December 31, 2009 total capital to risk-weighted assets ratio was 6.46% and the tier one capital to average assets ratio was 4.25%. While improved over the prior two quarters, the year end capital ratios are significantly less than the minimum capital requirements of 11% and 8.5%, respectively, as imposed in a Consent Order by the Banks primary regulator. As such, the Bank continues to be classified as undercapitalized by regulatory standards. The Consent Order required that these minimum ratios be achieved by January 22, 2010. To date, the Company has not received any commitment for the investment of additional capital. Efforts to enhance the capital position of the Bank continue, including meetings with potential investors and working with an investment banking firm to assist in these efforts, as well as the exploration of other alternatives. Long concluded, During 2009, we continued efforts undertaken in 2008 and implemented new initiatives to further improve the performance of the Company. These initiatives include quarterly loan portfolio credit quality reviews, restructuring of loans with troubled borrowers to enhance the Banks position, emphasis on enhanced efficiencies, expense reduction and revenue enhancement and improving our ability to deliver timely, quality customer service. Weve also benefited from the leadership provided by three new talented and experienced Senior Vice Presidents serving as Senior Lender, Chief Credit Officer, and Chief Financial Officer. Finally, we were fortunate to have two new directors and fellow shareholders with close community ties join the Banks board of directors during 2009. Nonperforming loans decreased to $43.7 million at December 31, 2009, from $46.0 million reported at September 30, 2009; but, increased from $38.7 million at December 31, 2008. Of the $43.7 million in nonperforming loans at December 31, 2009, $17 million were paying in accordance with contractual terms. The December 31, 2009 6.81% loan loss reserve percentage compares to 6.84% at September 30, 2009 and 4.47% at December 31, 2008. Earnings were impacted by lower net interest income resulting from a continued decrease in earning assets and higher levels of nonperforming loans during 2009. The net interest margin for the year ended December 31, 2009 was 3.99% compared to 4.14% for 2008. Average loan balances decreased $39.2 million in 2009 compared to 2008 and average deposit balances decreased $24.7 million in 2009. The average rate on earning assets decreased to 5.36% in 2009 from 6.17% in 2008; offsetting this variance was a decrease in the average rates paid on deposits to 1.60% in 2009 from 2.48% in 2008. Provision expense remained elevated at $15.8 million for 2009, an increase of $992,000 over 2008. Net charge-offs totaled $11.3 million in 2009, a decrease of $150,000 from 2008. At December 31, 2009, total assets were $332 million, a decrease of 14.5% from December 31, 2008. Loans decreased to $274 million, a 13.2% decrease from the previous year. Cash and short term investments, certificates of deposit and investment securities decreased $8.2 million, an 11.9% decrease from the prior year. Deposits decreased to $315 million, a 9.8% reduction since December 31, 2008. Other borrowings were reduced by $8.5 million from December 31, 2008. First National Bank has been Livingston Countys community bank for over 100 years and has eight branches throughout the county. The Companys stock is traded on the NASDAQ Bulletin Board (FNHM) and can be purchased by calling Stifel, Nicolaus & Co., Inc. at (800) 676-0477, Howe Barnes Hoefer & Arnett at (800) 800-4693, Monroe Securities Inc. at (800) 766-5560 or Hill, Thompson, Magid & Co., Inc. at (866) 291-6316. FNBH Bancorp, Inc. Consolidated Balance Sheets (Unaudited) December 31, December 31 Assets Cash and due from banks $ 36,942,636 $ 10,175,999 Short term investments 101,029 11,904,019 Total cash and cash equivalents 37,043,665 22,080,018 Certificates of deposit - 4,319,000 Investment securities: Investment securities available for sale, at fair value 22,705,612 41,520,572 FHLBI and FRB stock, at cost 994,950 994,950 Total investment securities 23,700,562 42,515,522 Loans held for investment: Commercial 235,937,243 272,945,793 Consumer 18,777,849 21,711,696 Real estate mortgage 19,330,658 21,159,504 Total loans held for investment 274,045,750 315,816,993 Less allowance for loan losses (18,665,173) (14,122,291) Net loans held for investment 255,380,577 301,694,702 Premises and equipment, net 8,091,463 8,626,526 Other real estate owned, held for sale 3,777,119 2,678,444 Facilities held for sale, net 60,453 - Deferred tax assets, net - 819,557 Accrued interest and other assets 4,336,526 6,048,757 Total assets $ 332,390,365 $ 388,782,526 Liabilities and Shareholders' Equity Liabilities Deposits: Demand (non-interest bearing) $ 65,643,739 $ 56,404,701 NOW 50,642,881 35,539,239 Savings and money market 72,297,919 101,422,737 Time deposits 121,200,201 142,286,835 Brokered certificates of deposit 5,410,951 13,873,571 Total deposits 315,195,691 349,527,083 Other borrowings 413,970 8,897,277 Accrued interest, taxes, and other liabilities 2,404,440 2,833,064 Total liabilities 318,014,101 361,257,424 Shareholders' Equity Preferred stock, no par value. Authorized 30,000 shares; no shares issued and outstanding at December 31, 2009 - - Common stock, no par value. Authorized 7,000,000 shares at December 31, 2009 and 4,200,000 at December 31, 2008; 3,149,850 shares issued and outstanding at December 31, 2009 and 3,119,620 shares issued and outstanding at December 31, 2008 6,738,128 6,583,158 Retained earnings 6,641,060 19,643,976 Deferred directors' compensation 885,919 902,333 Accumulated other comprehensive income 111,157 395,635 Total shareholders' equity 14,376,264 27,525,102 Total liabilities and shareholders' equity $ 332,390,365 $ 388,782,526 FNBH Bancorp, Inc. Consolidated Statements of Income (Unaudited) Three months ended Dec. 31 Twelve months ended Dec. 31 Interest and dividend income: Interest and fees on loans $ 3,615,742 $ 4,708,726 $ 16,009,172 $ 21,662,130 Interest and dividends on investment securities: U.S. Treasury, agency securities and CMOs 232,264 388,461 1,205,935 1,276,017 Obligations of states and political subdivisions 81,360 154,116 446,827 644,588 Preferred stock - - - 70,727 Other securities 6,120 12,679 29,984 50,208 Interest on certificates of deposit 16,269 53,330 162,812 219,489 Interest on short term investments 416 15,066 14,813 384,077 Total interest and dividend income 3,952,171 5,332,378 17,869,543 24,307,236 Interest expense: Interest on deposits 880,831 1,494,227 4,566,956 7,680,058 Interest on other borrowings 7,713 108,814 65,399 438,307 Total interest expense 888,544 1,603,041 4,632,355 8,118,365 Net interest income 3,063,627 3,729,337 13,237,188 16,188,871 Provision for loan losses 1,200,000 4,810,000 15,846,853 14,854,900 Net interest income (deficiency) after provision for loan losses 1,863,627 (1,080,663) (2,609,665) 1,333,971 Noninterest income: Service charges and other fee income 837,448 710,965 3,223,857 2,957,150 Trust income 77,426 85,153 336,258 374,886 Gain (loss) on available for sale securities 106,542 (1,464,138) 198,651 (3,236,635) Other 4,511 588 9,129 8,694 Total noninterest income (loss) 1,025,927 (667,432) 3,767,895 104,095 Noninterest expense: Salaries and employee benefits 1,513,521 1,469,768 6,532,037 6,788,477 Net occupancy expense 286,249 305,754 1,138,208 1,192,987 Equipment expense 93,351 107,318 382,701 471,309 Professional and service fees 487,072 539,012 2,058,513 2,264,882 Computer service fees 126,401 113,106 464,224 498,878 FDIC assessment fees 348,890 331,238 1,639,183 600,058 Amortization expense 66,771 67,292 267,852 285,911 Printing and supplies 44,839 64,321 184,058 275,840 Director fees 15,300 46,093 73,742 219,357 Loan collection and foreclosed property expenses 339,964 438,644 1,099,083 1,104,654 Net loss on sale of OREO/repossessions 364,457 122,738 827,324 271,166 Other 312,593 194,729 1,271,756 1,005,063 Total noninterest expense 3,999,408 3,800,013 15,938,681 14,978,582 Loss before federal income taxes (1,109,854) (5,548,108) (14,780,451) (13,540,516) Federal income tax expense (benefit) (1,552,054) 2,196,734 (1,084,568) (127,276) Net income (loss) $ 442,200 $ (7,744,842) $ (13,695,883) $ (13,413,240) Per share statistics: Basic and diluted EPS $ 0.14 $ (2.47) $ (4.32) $ (4.33) Dividends $ - $ - $ - $ 0.16 Basic average shares outstanding 3,178,514 3,140,073 3,167,918 3,096,332 Diluted average shares outstanding 3,178,514 3,140,073 3,167,918 3,096,332
